      Case 6:21-cv-00003 Document 59 Filed on 02/03/21 in TXSD Page 1 of 3



                      UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                               VICTORIA DIVISION
__________________________________________
                                           )
STATE OF TEXAS,                            )
                                           )
                        Plaintiff,         )
      v.                                   )   No. 6:21-cv-00003
                                           )
UNITED STATES OF AMERICA, et al.           )
                                           )
                        Defendants.        )
__________________________________________)

                                         NOTICE
       Please find attached the certified Administrative Record. Defendants will supplement if

necessary.


Dated: February 3, 2021                    Respectfully submitted,

                                           BRIAN M. BOYNTON
                                           Acting Assistant Attorney General

                                           AUGUST FLENTJE
                                           Special Counsel

                                           BRIGHAM J. BOWEN
                                           Assistant Branch Director

                                            /s/ Adam D. Kirschner
                                           ADAM D. KIRSCHNER
                                           Attorney-in-charge
                                           IL Bar. No. 6286601
                                           Senior Trial Counsel
                                           BRIAN C. ROSEN-SHAUD
                                           ME Bar No. 006018
                                           MICHAEL F. KNAPP
                                           CA Bar No. 314104
                                           Trial Attorneys
                                           United States Department of Justice
                                           Civil Division, Federal Programs Branch
                                           Tel: (202) 353-9265
                                           Fax: (202) 616-8460
                                           Email: Adam.Kirschner@usdoj.gov
                                             -1-
Case 6:21-cv-00003 Document 59 Filed on 02/03/21 in TXSD Page 2 of 3




                                       Brian.C.Rosen-Shaud@usdoj.gov
                                       Michael.F.Knapp@usdoj.gov

                               Mailing Address:
                               Post Office Box 883
                               Washington, D.C. 20044

                               Courier Address
                               1100 L Street NW, Room 11020
                               Washington, D.C. 20005
                               Attorneys for Defendants


                               DANIEL DAVID HU
                               Assistant United States Attorney
                               Chief, Civil Division
                               State Bar No. 10131415
                               S.D. I.D. 7959
                               Southern District of Texas
                               1000 Louisiana, Suite 2300 Houston, TX 77002
                               Tel: (713) 567-9000
                               Fax: (713) 718-3300
                               Daniel.Hu@usdoj.gov
                               Local Counsel




                                 -2-
     Case 6:21-cv-00003 Document 59 Filed on 02/03/21 in TXSD Page 3 of 3



                                CERTIFICATE OF SERVICE
      I certify that a true and accurate copy of the foregoing document was filed electronically (via

CM/ECF) on February 3, 2021.


                                             /s/ Adam D. Kirschner
                                             ADAM D. KIRSCHNER




                                                -3-
